DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 15/882,863 filed on January 29, 2018 in which claims 1-27 are presented for examination.
Status of Claims

Claims 1, 3-10, 12-19 and 21-30 are allowed, of which claims 1, 10 and 19 are in independent form.  

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Claims 1, 3-10, 12-19 and 21-30 are allowed.
The closest prior art of records, e.g., Jagadis et al. (US 2014/0301388 A1) teaches systems and methods to cache packet steering decisions for cluster of load balancers; [Title]. This is similar to the Applicant’s invention because of sorting in a buffer in the memory of the selected first application server a payload of data associated with a transaction performed by the software application with the persistent data store. 
However, Jagadis does not explicitly disclose “…wherein the key sequences the associated transaction based on the order in which it was performed with the persistent data store when a plurality of transactions are sent to an external system.” 
While the prior art disclose hash keys may be selected such that uniformity is assured, and the key used in hash computation may be synchronized across all of the 
Whereas the invention discloses “the payload of data and corresponding key were stored, wherein the database system uses the key to restrict recovery operations from altering changes made to the database system.   
Search for prior art on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1 10 and 19. 
	The dependent claims depending upon claims 1, 10 and 19 are also distinct from the prior art for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        2/8/2021